Citation Nr: 9919281	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to March 
1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a January 1995 rating determination by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC denied 
service connection for varicose veins with venostasis ulcers 
of the right and left ankles, an increased evaluation for 
psoriasis, and entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities.

This matter was previously before the Board in April 1997 at 
which time the issues of entitlement to service connection 
for varicose veins with venostasis ulcers of the ankles and 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities were remanded.  In the April 1997 the Board 
noted that the issue of entitlement to an increased 
evaluation for psoriasis, evaluated as 50 percent disabling, 
was withdrawn from appellate review as shown in the hearing 
transcript of April 1995.

Subsequently, in an April 1998 Supplemental Statement of the 
Case, the RO&IC denied entitlement to service connection for 
varicose veins, but determined that the grant of service 
connection for psoriasis also included exacerbations of 
stasis ulcers.  In an April 1998 rating action, the RO&IC 
continued the grant of a 50 percent evaluation for psoriasis 
with exacerbations of stasis ulcers, and denied entitlement 
to individual unemployability.  


FINDINGS OF FACT

1.  Varicose veins were noted on the veteran's enlistment 
examination report; varicose veins clearly and unmistakably 
existed upon the veteran's initial entry into active military 
service.

2.  There was no increase in the underlying disability 
associated with the veteran's preexisting varicose veins 
during his period of active military service.

3.  Varicose veins which were diagnosed more than a year 
after service were not etiologically linked to the veteran's 
service connected hypertension or psoriasis, nor did the 
evidence suggest aggravation of varicose veins which existed 
prior to service.

4.  The veteran is currently unemployed.  He last worked 
until July 1988 as a salesman/manager of a retail lumber 
dealership.

5.  The veteran has completed at least 13 years of education.

6.  The veteran's disabilities consist of hypertension, 
evaluated as 10 percent disabling; and psoriasis evaluated as 
50 percent disabling.  The combined evaluation is 60 percent.

7.  The veteran's disabilities do not preclude him from all 
forms of substantially gainful employment for which his 
education, and occupational experience qualify him.


CONCLUSIONS OF LAW

1.  With respect to the claim of entitlement to service 
connection for varicose veins, the presumption of soundness 
at the time of entry into service has been rebutted.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 3.304(b) 
(1998).


2.  The veteran's varicose veins were not incurred in or 
aggravated by his active military service, and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.310 (1998).

3.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.19, 4.20 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to service connection for 
varicose veins.

Criteria

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111.  




A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991)

In the case of wartime service, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
when the pre-service disability underwent an increase in 
severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  See Browder v. Brown, 5 Vet. App. 268, 271-72 
(1993) (citing Hensley v. Brown, 5 Vet. App. 155 (1993)).

Disability which is proximately due to, the result of, or 
aggravated by a service connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310 (a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The threshold question to be answered in all cases is whether 
a claim is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claimant has not 
presented a well-grounded claim, there is no VA duty to 
assist him in developing the claim, and the claim must be 
denied.

In Caluza v. Brown, the Court set forth the three elements 
required for a "well-grounded" claim for service connection; 
they are: (1) evidence of a current disability as provided by 
a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  7 Vet. App. 498, 506 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran's service medical records reveal that upon 
enlistment examination conducted in August 1961, clinical 
evaluation of the vascular system was determined to be 
abnormal as a result of bilateral mild varicosities, 
popliteal.  Upon periodic physical examination conducted in 
January 1972, clinical evaluation of the vascular system was 
normal, but clinical evaluation of the lower extremities was 
abnormal due to occasional areas of psoriasis.  

Upon separation examination conducted in November 1974, 
clinical evaluation of the vascular system was normal, but 
clinical evaluation of the lower extremities was abnormal due 
to occasional areas of psoriasis.  The service medical 
records revealed that the veteran was treated for dermal 
fibroma of both feet in 1962 and that he was treated for 
psoriasis throughout service.  After enlistment, the service 
medical records did not reflect that there was treatment for 
varicose veins during service or that a diagnosis of varicose 
veins was made during the veteran's active service.

Upon VA examination conducted in August 1975 a peripheral 
examination revealed no evidence of ankle edema.  Diagnoses 
of essential hypertension and exogenous obesity were made.  
By rating action of September 1975, the M&ROC granted service 
connection for generalized chronic moderately severe 
psoriasis and hypertension.

VA medical records dated in June 1975 showed diagnoses of 
psoriasis and hypertension.  Diagnoses of psoriasis and 
ulcers were shown in a December 1976 medical record. 

Upon VA examination conducted in July 1977 an impression of 
chronic, generalized, moderately severe psoriasis was made.  
Ulceration of the ankles was also noted. 

Medical records dated in October 1980 showed that a bilateral 
leg venogram noted extensive superficial varicosities and 
incompetent perforations.  The deep venous system was 
described as present and patent.  Diagnoses of chronic venous 
insufficiency and varicose veins were shown in January 1981.

Upon VA dermatology consultation conducted in September 1981, 
a history of stasis dermatitis and stasis ulceration with 
cellulitis of the lower legs was noted.  A diagnosis of 
chronic psoriasis was made.

Private medical records dated in 1984 showed that the edema 
and ulceration of the lower extremities was being treated 
with an Unna boot.  Records dated in March 1986 showed that 
the veteran was seen for complaints of chronic ulcer of the 
right foot.  An examination of the extremities revealed 
bilateral stasis ulcer dermatitis with infected ulcer above 
the right medial malleolus with a small less severe ulcer 
over the left medial malleolus.  

The veteran was hospitalized from March to April 1986 for 
treatment of chronic infected recurrent stasis ulcer of the 
ankles secondary to venous insufficiency.  The records show 
that the veteran continued to be treated for ulceration of 
the ankles in 1987 and that he was treated and hospitalized 
for a varicose ulcer of the right medial ankle in April and 
March 1987.  An examination of the extremities conducted in 
April 1987 upon admission revealed severe varicosities of the 
right leg with bilateral stasis ulcer dermatitis around the 
ankles.  The veteran was also treated and hospitalized for a 
varicose ulcer of the left ankle in October 1987.  An 
examination of the lower extremities revealed an impression 
of deep venous insufficiency bilaterally.

Private medical records showed that the veteran was treated 
in 1991 and 1992 for edema and ulcerations of the right ankle 
and leg.  A record dated in July 1993 showed that the veteran 
experienced ulceration again and that the venous disease in 
the leg was described as terrible. 

The record reflects that the veteran was granted Social 
Security benefits from May 1991 as a result of chronic venous 
insufficiency.  Records from the Social Security 
Administration indicated that the disability was alleged 
since July 1988 when the veteran left his job as a salesman 
for a lumbar company.  The veteran reported that his venous 
insufficiency problems began with a bout of phlebitis in 
either 1977 or 1979.  The effective date of the grant of 
benefits was subsequently changed to July 1988.

In February 1994, a private medical statement was received in 
which Dr. C. indicated that he had treated the veteran for 
the last 6 or 7 years and that he had severe bilateral post-
phlebitic leg syndrome with frequent breakdown of the skin at 
the ankles.

Upon VA examination of the skin conducted in March 1994, 
extension lesions of the legs were noted and a diagnosis of 
extensive psoriasis was made.  Upon VA examination for 
hypertension also conducted in March 1994, an examination of 
the extremities revealed marked varicosities of both lower 
legs extending into the thighs.  A diagnosis of significant 
venous insufficiency of the lower legs with stasis 
ulcerations was made. 

In April 1994, the Board received private medical evidence 
dated in January 1981 at which time a Doppler examination of 
the right venous system of the right lower extremity revealed 
patent deep venous system of the right lower extremity.

By rating action of January 1995, the M&ROC denied 
entitlement to service connection for varicose veins with 
venostasis ulcers of the ankles.  That decision was appealed.

The veteran presented testimony at a hearing held at the 
M&ROC in April 1995.  He testified that if varicose veins 
existed prior to service, they were of minor significance and 
there was no ulceration prior to 1975.  He stated that he did 
not see a doctor during service for varicose veins and did 
not seek post-service treatment for varicose veins until 
1984, which was the first time the problem was diagnosed as 
varicose veins and not psoriasis.  The claim of entitlement 
to service connection for varicose veins was denied by a 
M&ROC hearing officer in April 1995.

The case came before the Board in April 1997 at which time it 
was remanded for additional evidentiary development.

In June 1997 the Board received private medical records which 
included an entry dated in January 1981 which showed that the 
veteran was seen for redness of the right leg.  A history of 
varicose veins, varicose ulcers, and psoriasis was noted.  
Assessments of cellulitis of the right leg, varicose veins, a 
history of varicose ulcers and psoriasis were made.  

The Board received a private medical statement dated in June 
1997.  Therein it was noted that psoriasis was first 
diagnosed when the veteran was 23.  It was noted that the 
condition was treated thereafter aggressively.  An 
examination of the skin revealed psoriasis on various parts 
of the body including the scalp, back and lower abdomen.  It 
was also noted that he had hyperkeratosis over the proximal 
lateral foot and ankle consistent with either psoriasis or 
chronic stasis dermatitis.  Pigmentation changes on the lower 
right leg were also noted.  The doctor's impression was that 
the veteran had life-long debilitating psoriasis and long 
standing stasis dermatitis with associated ulcer 
complications.  He indicated that in discussing the 
relationship between the two, psoriasis became worse in the 
areas of skin injury.  He stated that this injury occurred 
due to chronic ulceration.  It was also stated that potent 
steroids, especially under occlusion could cause skin 
atrophy, which could pre-dispose to skin ulceration, thereby 
complicating the relationship between psoriasis and venous 
stasis ulcer.  He concluded that at this stage it was 
impossible to gauge the actual effect of these phenomena but 
that both were well known as management problems with 
psoriasis.  

Also received was a VA medical opinion dated in June 1997 
addressing the matter of whether the veteran's lower 
extremity dermatitis ulceration was arterial venous in 
origin.  A 20+ year history of venous varicosities was noted.  
In November 1995 the veteran had recurrent stasis ulcers 
which required extensive venous stripping and ligation.  
Physical examination revealed no open ulcerations and 1+ 
edema in the lower extremities.  The doctor opined that he 
thought that venous stasis played a significant role in the 
etiology and pathogenesis of the ulcers. It was noted that 
the ulcers were healed.  The doctor indicated that there was 
no suggestion of arterial ischemia as an etiologic factor.  

In March 1998 a private examination report dated in November 
1995 was received.  At that time the veteran complained of 
bilateral varicosities with marked skin changes and multiple 
ulcerations.  The veteran was hospitalized for ligation 
stripping of greater and lesser saphenous systems and 
debridement of varicose ulcer on the left side.  A final 
diagnosis of severe varicosities of the greater and lesser 
saphenous system bilaterally with marked skin changes, 
pigment changes and ulceration of the left leg was made.

By rating action of April 1998, the M&ROC denied entitlement 
to service connection for varicose veins.

By rating action of February 1999, the M&ROC denied the claim 
of entitlement to service connection for varicose veins.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for varicose veins 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

There is a current medical diagnosis of varicose veins and 
the service medical records for the veteran's period of 
active military service include reference to such disability 
upon enlistment.  Under the particular circumstances of this 
case, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.  38 U.S.C.A. § 5107(a).

Upon enlistment examination conducted in August 1961 clinical 
evaluation of the vascular system as abnormal as a result of 
bilateral mild varicosities, popliteal.  Since the induction 
examination noted right knee problems prior to enlistment, 
the presumption of soundness, as provided by 38 C.F.R. 
§ 3.304(b), has been rebutted.

Since it has been determined that varicose veins existed 
prior to service, the Board turns to the question of whether 
this condition was chronically aggravated during service.  
The evidence indicated that throughout the remainder of the 
veteran's period of service there were no complaints, 
findings or treatment for varicose veins nor was a diagnosis 
of varicose veins made.  The post-service evidence reflects 
that it was not until 1980 that varicosities were documented 
in the clinical evidence.  

Although treatment for varicose veins was shown at various 
times thereafter, and the records showed that the veteran was 
hospitalized for treatment of varicose veins in 1995, it has 
not been established or even suggested by competent evidence 
that the varicose veins shown post service represented 
aggravation of a condition which existed prior to service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).  

Similarly, it has not been established by competent medical 
evidence that there is an etiological or secondary 
relationship between the service connected hypertension or 
psoriasis and varicose veins.  




The Board notes that the evidence did establish an 
etiological relationship between stasis ulcers and psoriasis 
and accordingly stasis ulcers were determined to be part and 
parcel of the service connected psoriasis, however no such 
evidence was presented with respect to varicose veins.  
Additionally, it has not been contended nor has it been shown 
that varicose veins have been aggravated by a service-
connected disability.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  In this case, since the 
weight of the evidence is against the claim, the claim of 
entitlement to service connection for varicose veins is 
denied.


II.  Entitlement to a total disability 
rating for compensation purposes on the 
basis of individual unemployability.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.



Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (1998).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation be reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

"Marginal employment shall not be considered substantially 
gainful employment." 38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).


A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).

The central inquiry in the resolution of this issue involves 
the determination whether the appellant's service-connected 
disabilities, alone, are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Non-service connected disabilities are not relevant 
to this determination. See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).

The determination of whether a total disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Analysis

The Board finds that the veteran's claim for a total 
disability rating is well grounded within the meaning of the 
statutes and judicial construction and that VA has a duty, 
therefore, to assist him in the development of the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
all relevant evidence has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.



In the instant case, the veteran's only service-connected 
disabilities consist of hypertension for which a 10 percent 
evaluation is currently assigned under Diagnostic Code 7101, 
and psoriasis for which a 50 percent evaluation is in effect 
under Diagnostic Code 7816.  Such evaluations do not comport 
with the schedular criteria required for the grant of a total 
disability evaluation under 38 C.F.R. § 4.16(a).  However, 
for the purpose of determining the impact of such disability 
on his employability, the Board will consider whether the 
veteran's disabilities are properly rated under the Schedule. 

Hypertension

The M&ROC has assigned the veteran a 10 percent evaluation 
for hypertension under diagnostic Code 7101.  In regard to 
this disorder, the Board would point out that, by regulatory 
amendment effective January 12, 1998, substantive changes 
were made to the respective schedular criteria for evaluating 
the cardiovascular system, including hypertensive vascular 
disease as set forth in 38 C.F.R. § 4.104 (1998).  See 62 
Fed. Reg. 65207-65224 (1998).  Where the law and regulations 
change while a case is pending, the version more favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the old criteria set forth under Diagnostic Code 7101, 
a 10 percent evaluation is assigned when the diastolic 
pressure is predominantly 100 or more, a 20 percent 
disability rating is assigned when the diastolic pressure is 
predominantly 110 or more with definite symptoms.  A 40 
percent rating is assigned when the diastolic pressure is 
predominantly 120 or more with moderately severe symptoms.  A 
60 percent evaluation is assigned when the diastolic pressure 
is predominantly 130 or more with severe symptoms.


Under the revised schedular criteria set forth under 
Diagnostic Code 7101, effective January 12, 1998, a 10 
percent evaluation is assigned when the diastolic pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more or where medication is continuously required for 
control, a 20 percent rating is assigned when the diastolic 
pressure is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
when the diastolic pressure is predominantly 120 or more.  A 
60 percent rating is assigned when the diastolic pressure is 
predominantly 130 or more.

After considering the evidence of record and upon 
consideration of the both the former and amended schedular 
criteria, it is the judgment of the Board that the schedular 
criteria which more accurately describe the veteran's 
hypertension impairment is reflected by the 10 percent 
evaluation currently in effect.  Upon VA examination 
conducted in 1994, blood pressure readings of 132/86, 114/78 
and 104/72 were made.  The most recent medical evidence 
reflects that during the course of a VA examination conducted 
in June 1997, blood pressure of 120/84 was noted.  An entry 
dated in December 1997 showed that a reading of 142/83 was 
made.  The evidence indicates that the diastolic readings are 
predominantly in a range below 100 and that systolic pressure 
is predominantly less than 160.  As such, the findings do not 
warrant a rating higher than 10 percent for hypertension. 

Psoriasis

The veteran's psoriasis, 38 C.F.R. § 4.118, Diagnostic Code 
7816, is appropriately rated as for eczema under Diagnostic 
Code 7806.  A noncompensable rating is warranted where a skin 
disorder is productive of slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted if there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

The veteran is currently in receipt of the highest schedular 
evaluation available for psoriasis.  The Board has therefore 
considered whether an extra-schedular evaluation is 
warranted.  The provisions of 38 C.F.R. §  3.321(b)(1) 
provide that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The most recent medical evidence consists of a December 1997 
medical record which indicated that the veteran's skin looked 
"pretty good" and that a 4 square inch patch of psoriasis 
was present on the veteran's sacrum.  In an October 1996 
medical record, the veteran's psoriasis was described as much 
better.

In this case, the evidence does not reflect that psoriasis 
resulted in marked interference with employment, the Board 
notes that the veteran was employed until 1988 and that he 
left his position as a salesman/assistant manager in a retail 
lumber dealership when the business was sold.  The evidence 
reflects that service connection had been in effect for many 
years during which the veteran was employed.  Further, the 
evidence does not show any evidence of frequent periods of 
hospitalization due to psoriasis.  The most recent 
hospitalization which occurred in 1995 was related to a non-
service connected venous condition.  Accordingly, an 
extraschedular evaluation is not warranted for psoriasis. 

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

It is thus the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1998).  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16. "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Id.

The evidence reflects that the veteran has 13 years of 
education, including high school and one year of college, and 
that he was last employed as a salesman/assistant manager of 
a retail lumber dealership until July 1988 when the business 
was then sold.  The veteran testified that thereafter he 
tried to obtain employment as a fire claims inspector but was 
not hired.  He testified that even a sedentary job caused 
swelling and a tendency for ulceration.  

In a February 1994 statement, the veteran's physician Dr. C., 
opined that there was very little that the veteran could do 
in the way of work activities due to impaired mobility as a 
result of bilateral post-phlebitic leg syndrome with frequent 
breakdown of the skin at the ankles.  Social Security 
benefits were granted effective in 1988 for chronic venous 
insufficiency and post phlebitis.

In this case,  there is overwhelming evidence of record that 
the veteran has long-standing non-service-connected chronic 
venous insufficiency which has been determined by the Social 
Security Administration to be totally disabling without 
regard to the service-connected psoriasis.  With regard to 
the latter, there has been adduced no evidence indicating 
that either the service-connected psoriasis or hypertension 
has rendered him totally unemployable since the determination 
of the SSA.  See Herlehy v. West, 11 Vet. App. 448 (1998).  

With regard to the veteran's service-connected disabilities, 
the evidence of record does not suggest that the veteran's 
overall disability is "outside the norm" of any other veteran 
rated at the same level.  Van Hoose, 4 Vet. App. at 363.  As 
indicated herein, the Board has already determined that the 
veteran's psoriasis does not warrant an extraschedular 
evaluation.  The veteran's service-connected disorders do not 
by themselves render him incapable of performing employment.  

In essence, the only evidence of record which supports the 
veteran's contention that he is unemployable due to service 
connected disabilities is his own statement to that effect.  
The objective evidence of record, medical and other, points 
to non service-connected causes as being chiefly responsible 
for his unemployability.  For the reasons and bases stated 
above, the Board concludes that the preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

